UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1229


LARRY J. AUSTIN,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 28393-09)


Submitted:   October 30, 2015              Decided:   January 12, 2016


Before MOTZ, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Edward Williams, LAW OFFICES OF JOHN EDWARD WILLIAMS,
Alexandria, Virginia, for Appellant.      Caroline D. Ciraolo,
Acting Assistant Attorney General, Joan I. Oppenheimer, Melissa
Briggs, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry J. Austin appeals from the tax court’s orders: (1)

denying   his     motion   for      litigation    and    administrative     costs

pursuant to 26 U.S.C. § 7430 (2012), and (2) denying his motion

to reopen discovery.          We have reviewed the materials before the

court,    including     the    parties’      briefs     and   the   tax   court’s

opinions,   and    we   find   no    reversible    error.      Accordingly,    we

affirm for the reasons stated by the tax court.                       Austin v.

Comm’r of Internal Revenue, Tax Ct. No. 28393-09 (U.S. Tax Ct.

Dec. 14, 2014; Dec. 17, 2014).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                         2